

115 HR 5156 IH: Protect Public Trees Act of 2018
U.S. House of Representatives
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5156IN THE HOUSE OF REPRESENTATIVESMarch 5, 2018Mr. Poe of Texas (for himself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo protect publicly owned trees from unnecessary destruction, maiming, or alteration, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protect Public Trees Act of 2018. 2.ProhibitionSection 131 of title 23, United States Code, is amended by adding at the end the following:
			
				(u)Protection of publicly owned plants
 (1)In generalExcept as provided in paragraph (2), an individual or entity (including a governmental entity) directly or indirectly may not modify, remove, or pile materials about any tree, plant, or other vegetation that is partially or fully on a public right-of-way adjacent to a highway of the Interstate System or the primary system if a purpose of such modification, removal, or piling of materials is to erect, maintain, repair, or improve the visibility (including the future visibility) of privately owned commercial outdoor advertising.
 (2)ExceptionParagraph (1) does not apply if a purpose of the modification, removal, or piling of materials described in paragraph (1) is to improve or maintain safety..
		